Order entered August 14, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-01317-CV

                       THE ESTATE OF MAX D. HOPPER, DECEASED

                             On Appeal from the Probate Court No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. PR-11-03238-1

                                             ORDER
           By order dated July 23, 2019, we struck volumes 10, 12-15, 17-18, and 20 of the

reporter’s record and ordered the court reporter to file, by August 12, 2019, corrected volumes

incorporating into each of those volumes the contents of the video clips as identified by the

parties in their stipulation. Before the Court is the request of Jackie Galindo, Official Court

Reporter for Probate Court No. 1, for a two-week extension of time to comply with this Court’s

July 23rd order. We GRANT the request and extend the time to August 26, 2019.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Galindo and all

parites.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE